DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                              Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Claims 1-7, 9-17, 19-21 (renumbering as 1-19 respectively) are allowed.

Claim 1 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “wherein the machine learning computing system is configured to: determine an expected average throughput associated with each of a
plurality of global quantized signature vectors (QSVs), using a Q-function approximation, based on a current state of the communication system; select a global QSV associated with a highest expected average throughput; and update the Q-function approximation based on a next state of the communication system and an actual throughput resulting from application of the selected global QSV”.

Claim 11 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “determining an expected average throughput associated with each of a plurality of global QSVs, using a Q-function approximation, based on a current state of the communication system; selecting a global QSV associated with a highest expected average throughput; and updating the Q-function approximation based on a next state of the communication system and an actual throughput resulting from application of the selected global QSV”.

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123.  The examiner can normally be reached on 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473